OPINION OF THE COURT
PER CURIAM:
At his special court-martial the appellant was advised that, in addition to his detailed *199military counsel and a civilian lawyer retained by himself, he was entitled to request the services of “any particular lawyer from the SJA Office.” Similar advice rendered an accused by a military judge in United States v. Copes, 23 U.S.C.M.A. 578, 50 C.M.R. 843, 1 M.J. 182 (1975), was viewed by us as “patently erroneous,” as it improperly limited the pool of attorneys from which an accused was entitled to request individual military counsel. United States v. Johnson, 23 U.S.C.M.A. 148, 48 C.M.R. 764 (1974). Prejudice is apparent because there is no way to determine what choice the appellant would have made had he been given the proper advice required by United States v. Donohew, 18 U.S.M.A. 149, 152, 39 C.M.R. 149, 152 (1969). United States v. Copes, supra.
The decision of the US Army Court of Military Review is reversed, and the findings and sentence are set aside. The record is returned to the Judge Advocate General of the Army. A rehearing may be ordered.